Citation Nr: 1019158	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-30 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2009 Order, the Court 
endorsed a November 2009 joint motion for remand, vacated the 
portion of the May 2008 Board decision that denied the claim 
for service connection for PTSD, and remanded the matter for 
compliance with the instructions in the joint motion.  In May 
2008, this matter came before the Board on appeal from a 
January 2005 rating decision of the RO in Chicago, Illinois, 
which, in pertinent part, denied service connection for PTSD.  

The appellant testified before the undersigned at an April 
2008 hearing at the RO.  A transcript has been associated 
with the file.  

Evidence has been received following remand of this case from 
the Court to the Board.  The appellant, through his 
representative, has waived RO consideration of that evidence.  
The Board may consider the appeal.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand for further development of unit 
records.  Service connection for PTSD requires: medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).  

The November 2009 Joint Motion for Remand (JMR) indicated 
that the RO had not fulfilled its obligation to search for 
unit records relating to the appellant's alleged stressor of 
a rocket attack.  The JMR indicated that a July 2006 
Memorandum of a Formal Finding of a Lack of Information for 
Stressor Verification was incorrect in concluding that 
insufficient information had been submitted to enable a unit 
records search.  It was noted that a description of the 
rocket attack killing another serviceman was of record.  
Specifically, it was noted that the event occurred in May or 
June 1970 in Gia Dinh and that the appellant's unit was the 
Advisory Team 44.  The JMR concluded that this information 
was sufficient to allow a records search.  The Board remands 
for such a search.  

The appellant's July 2005 VA examination report indicates 
that the appellant also reported a stressor of witnessing 
South Vietnamese forces torturing North Vietnamese prisoners 
of war.  The unit records on file cover the period of March 
to June 1970, from the Capital Military Assistance Command 
(MACV) and from the Commanding General of the Capital 
Military District, Republic of Vietnam.  These records show 
that the MACV included Advisory Team 100, that the area of 
responsibility of the MACV included Saigon and Gia Dinh, that 
occasional rocket attacks occurred in Subregion 5, later 
identified as including or proximate to Gia Dinh, and that 
prisoners of war were transported by an American unit 
designated as G-2 for South Vietnamese forces in May and June 
1970.  The G-2 unit is not identified in the records 
available.  The MACV included a large number of subdivisions 
and not all were involved in the prisoner transport.  The 
appellant's service personnel records indicate that he was 
assigned to Advisory Team 44 from December 1969 to September 
1970.  The Board remands for the RO to determine if the 
appellant's unit, Advisory Team 44, was involved in the 
prisoner transport operation in May and June 1970.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a letter asking 
the United States Joint Services Records 
Research Center (JSRRC) or any other 
appropriate agency to provide any 
available information which might 
corroborate the appellant's alleged 
stressors.  Specifically, a request should 
be made to search for unit records for 
Advisory Team 44 of the MACV regarding a 
rocket attack in May or June 1970 which 
killed a serviceman, and a prisoner 
transport for the South Vietnamese in May 
or June 1970.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

